United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-2278
                                    ___________

Bernard Cross,                           *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                     *
Carla Shuler; Edward Lauer,              *
Optician; Mary L. Moore,                 *   Appeal from the United States
Director of Nursing; Keith R.            *   District Court for the
Boyd, Med. Admin.; William               *   Eastern District of Missouri.
Wade, State Medical Director;            *
Robert Schoenen, Associate               *        [UNPUBLISHED]
Medical Director,                        *
                                         *
              Appellees.                 *

                                    ___________

                     Submitted:     April 3, 1997

                           Filed:   May 8, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Bernard Cross, a Missouri inmate, appeals from the district court’s1
order dismissing his pro se complaint under 42 U.S.C. § 1983 against
Missouri Eastern Correctional Center (MECC) optometrist Edward Lauer, MECC
Health Care Administrator Keith Boyd, MECC Director of Nursing Mary Moore,
Lauer's assistant Carla Schuler, Missouri Department of Corrections Medical
Director




     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
William Wade, and Associate Medical Director Robert Schoenen.       Cross
alleged that these defendants violated the Eighth Amendment by acting with
deliberate indifference to his serious medical need for eyeglasses by
intentionally refusing to replace his broken eyeglasses until he paid for
them, despite knowing of his need for replacement eyeglasses.      Having
reviewed the record and the parties’ briefs, we conclude that the judgment
of the district court was correct and that an extended discussion is not
warranted. Accordingly, we affirm.    See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-